Citation Nr: 1450909	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  07-03 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. All, Associate Counsel







INTRODUCTION

The Veteran served on active military duty in the United States Navy from February 1968 to December 1971.

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied the benefit sought on appeal.

In a July 2012 decision, the Board denied entitlement to service connection for CAD and referred the issue of service connection for an acquired psychiatric disability, to include PTSD, to the Agency of Original Jurisdiction (AOJ) for appropriate action.  In November 2012, the AOJ granted service connection for PTSD, which is rated as 70 percent disabling from March 12, 2012.

The Veteran appealed the Board's denial of service connection for CAD to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Memorandum Decision, the Court affirmed the Board's decision to deny the claim under a theory of direct service connection, but remanded for readjudication of the claim under a theory of secondary service connection.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In light of the Court's March 2014 Memorandum Decision, the Board finds that additional development is required before the Veteran's claim for entitlement to service connection for CAD is decided.

In its decision, the Court found that the Board failed to adequately discuss whether stress during service aggravated the Veteran's CAD, as he alleged.  The Veteran contended that his CAD "began or was aggravated 'by extreme stressors while in the service during wartime off the coast of Vietnam.'"  He argued "that 'stress has a major effect on triggering the onset of CAD[,]' . . . "noting that he constantly feared attack or the 'news of fallen comrades' during service in Vietnam[.]"  The Veteran submitted a number of research papers to support the proposition that stress may be a risk factor for CAD and other forms of heart disease.

The Court stated that "the Board did not render a determination as to secondary service connection for CAD.  Rather, it merely noted that [the Veteran's] 'theory about stress as a causative factor in his heart disease does not alter the finding that the contemporaneous medical records do not reflect heart disease' within one year of active duty service."  The Veteran's theory was instead interpreted as "an implicit claim for service connection for a disability such as anxiety, depression or posttraumatic stress disorder," which the Board referred to the AOJ adjudication.  The Court then affirmed the Board's July 2012 decision "denying direct service connection for [CAD]" and remanded "the issue of secondary service connection for [CAD.]"

In reviewing the Court's decision, the Board has perceived a misunderstanding with regard to theories of direct and secondary service connection.  Pursuant to regulation, service connection may be granted on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 C.F.R. § 3.303(a).  Service connection may also be granted on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a)(b); see also Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In its decision, the Court affirmed the Board's denial of service connection on a direct basis and remanded for consideration on a secondary basis.  However, the Veteran's theory that extreme stressors in service triggered the onset of his heart disease is not one of secondary service connection, but is instead a theory of direct service connection.  As noted above, secondary service connection is granted when a non-service-connected disability (e.g., CAD) was caused by or aggravated by a service-connected disability (e.g., PTSD), whereas direct service connection is granted when something in service (e.g., injury, event) has caused or aggravated a current disability (e.g., CAD).

The Court's affirmance, taken as written, precludes the Board from considering the Veteran's asserted theory, as it is a theory of direct service connection.  Under such a reading, the only issue that could be considered by the Board is whether the Veteran's CAD has been aggravated by his now service-connected PTSD.  The Board, however, concludes that this is not what the Court intended.

Thus, to afford every possible consideration, the Board interprets the Court's decision in the light most favorable to the Veteran and finds that his claim should be considered under both direct and secondary theories of service connection.  As such, a new examination with relevant corresponding opinions is necessary prior to a Board decision with respect to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

On remand, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records (VA or private) related to the Veteran's appeal.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Schedule the Veteran for a VA examination with an appropriate physician to determine the nature and etiology of his CAD.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

After reviewing the record, examining the Veteran, and conducting any appropriate testing, the examiner must offer all of the following opinions.  (To ensure that the necessary medical opinions are obtained, the Board requests that the examiner use the specific language emphasized below.)

(a) Whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's CAD is etiologically related to his active military service, to include from any stressful experience.

(b) Whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's CAD was caused by or due to his service-connected PTSD.

(c) Whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's CAD was aggravated or chronically worsened by his service-connected PTSD.  (If aggravation is found, the examiner should attempt to identify the baseline level of disability prior to such aggravation).

In offering the requested opinions, the examiner is directed to specifically address the Veteran's theory that extreme stressors during service, including constant fear of attack or the news of fallen comrades, can have a major effect on triggering the onset of CAD, or otherwise aggravating the disease.  The examiner is also requested to specifically comment on the research papers submitted by the Veteran, which appear to identify stress as a risk factor for CAD and other forms of heart disease.

The examiner must provide a rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought is not granted, the Veteran and his representative should be provided with a SSOC and afforded an appropriate period for response before returning to the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


